                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION



NOKIA TECHNOLOGIES OY,
Plaintiff,

v.
                                                          CIVIL ACTION NO. 19-CV-427
LENOVO (SHANGHAI) ELECTRONICS
TECHNOLOGY CO. LTD., LENOVO GROUP,
LTD., LENOVO BEIJING, LTD., LENOVO PC
HK LIMITED, AND LENOVO (UNITED
STATES), INC.,

Defendants.


                    DEFENDANT LENOVO (UNITED STATES) INC.’S
                               MOTION TO STAY

       Pursuant to 28 U.S.C. § 1659(a) and the Court’s inherent authority, Defendant Lenovo

(United States) Inc. (“Lenovo United States”) respectfully requests an order staying the present

litigation until any determination by the United States International Trade Commission (“ITC”)

in Certain Electronic Devices, Including Computers, Tablet Computers, and Components and

Modules Thereof, Inv. No. 337-TA-1208 (the “ITC Investigation”) becomes final;

       WHEREAS, in this case, Plaintiff Nokia Technologies Oy (“Nokia”) alleges that Lenovo

United States has infringed eleven United States patents: U.S. Patent Nos. 7,532,808 (“the ’808

Patent”), 6,950,469 (“the ’469 Patent”), 7,280,599 (“the ’599 Patent”), 8,036,273 (“the ’273

Patent”), 8,144,764 (“the ’764 Patent”), 6,968,005 (“the ’005 Patent”), 6,856,701 (“the ’701

Patent”), 9,800,891 (“the ’891 Patent”), 7,724,818 (“the ’818 Patent”), 7,263,125 (“the ’125

Patent”), and 8,583,706 (“the ’706 patent”);

       WHEREAS, on July 2, 2020, Nokia filed a complaint against Lenovo United States in the




          Case 5:19-cv-00427-BO Document 89 Filed 08/24/20 Page 1 of 5
ITC, asking the ITC to institute an investigation into whether Lenovo United States has violated

19 U.S.C. § 1337 based on alleged infringement of five of the patents—the ’764, ’808, ’469,

’818, and ’706 patents—that Nokia asserts in this case (the “overlapping patents”);

       WHEREAS, Nokia did not assert the other patents at issue in this case—the ’599, ’273,

’005, ’701, ’891, and ’125 patents—in its ITC complaint (the “non-overlapping patents”);

       WHEREAS, on August 4, 2020, the ITC instituted the ITC Investigation with respect to

the overlapping patents;

       WHEREAS, the parties are currently working with the Court-appointed Mediator, Hon.

Jose Linares;

       WHEREAS, Lenovo United States is entitled to, and respectfully requests, a mandatory

stay of this case with respect to the overlapping patents pursuant to 28 U.S.C. § 1659(a) until the

determination of the Commission in the ITC Investigation becomes final;

       WHEREAS, with respect to the non-overlapping patents, Lenovo United States

respectfully requests an order pursuant to the Court’s inherent authority suspending all deadlines

adopted by the Court and staying the present litigation until the determination of the Commission

in the ITC Investigation becomes final to mitigate unnecessary burdens on the parties and the

Court, except that the September 21, 2020 deadline for Conclusion of Initial Mediation (see ECF

71) shall remain in effect, and the mediation process shall continue until such time as the

Mediator reports to the Court that the mediation has been unsuccessful or successful;

       WHEREFORE, Lenovo United States respectfully requests that this Court issue an order

suspending all deadlines adopted by the Court and stay the present litigation until the

determination of the Commission in the ITC Investigation becomes final, except that the

September 21, 2020 deadline for Conclusion of Initial Mediation shall not be stayed and the



                                                 2
WBD (US) 49574086v1
          Case 5:19-cv-00427-BO Document 89 Filed 08/24/20 Page 2 of 5
mediation process shall continue until such time as the Mediator reports to the Court that the

mediation has been unsuccessful or successful.

       Respectfully submitted this the 24th day of August, 2020.

 DATED: August 24, 2020                              Respectfully submitted,

                                                     /s/ Jacob S. Wharton
                                                     Hayden J. Silver III, NCSB No. 10037
                                                     WOMBLE BOND DICKINSON (US) LLP
                                                     555 Fayetteville Street, Suite 1100
                                                     P.O. Box 831
                                                     Raleigh, North Carolina 27601
                                                     Telephone: (919) 755-2188
                                                     E-mail: jay.silver@wbd-us.com

                                                     Jacob S. Wharton, NCSB No. 37421
                                                     Ana J. Friedman, NCSB No. 53117
                                                     WOMBLE BOND DICKINSON (US) LLP
                                                     One West 4th Street
                                                     Winston-Salem, North Carolina 27101
                                                     Telephone: (336) 747-6609
                                                     E-mail: jacob.wharton@wbd-us.com
                                                             ana.friedman@wbd-us.com

                                                     William F. Lee
                                                     Richard W. O’Neill
                                                     Sarah R. Frazier
                                                     WILMER CUTLER PICKERING HALE
                                                     AND DORR LLP
                                                     60 State Street
                                                     Boston, Massachusetts 02109
                                                     Telephone: (617) 526-6000
                                                     Email: william.lee@wilmerhale.com
                                                            richard.o’neill@wilmerhale.com
                                                            sarah.frazier@wilmerhale.com

                                                     Todd C. Zubler
                                                     WILMER CUTLER PICKERING HALE




                                                 3
WBD (US) 49574086v1
          Case 5:19-cv-00427-BO Document 89 Filed 08/24/20 Page 3 of 5
                                           AND DORR LLP
                                           1875 Pennsylvania Avenue NW
                                           Washington, DC 20006
                                           Telephone: (202) 663-6000
                                           Email: todd.zubler@wilmerhale.com


                                           Counsel for Lenovo (United States) Inc.




                                       4
WBD (US) 49574086v1
          Case 5:19-cv-00427-BO Document 89 Filed 08/24/20 Page 4 of 5
                               CERTIFICATE OF SERVICE

        I hereby certify that on August 24, 2020, a true and correct copy of the above and
foregoing LENOVO (UNITED STATES) INC.’S MOTION TO STAY was electronically filed
with the Clerk of Court using the CM/ECF system, which will send notification to the attorneys
of record for all parties.

                                                   /s/ Jacob S. Wharton
                                                   Hayden J. Silver III, NCSB No. 10037
                                                   WOMBLE BOND DICKINSON (US) LLP
                                                   555 Fayetteville Street, Suite 1100
                                                   P.O. Box 831
                                                   Raleigh, North Carolina 27601
                                                   Telephone: (919) 755-2188
                                                   E-mail: jay.silver@wbd-us.com

                                                   Jacob S. Wharton, NCSB No. 37421
                                                   Ana J. Friedman, NCSB No. 53117
                                                   WOMBLE BOND DICKINSON (US) LLP
                                                   One West 4th Street
                                                   Winston-Salem, North Carolina 27101
                                                   Telephone: (336) 747-6609
                                                   E-mail: jacob.wharton@wbd-us.com
                                                           ana.friedman@wbd-us.com

                                                   Counsel for Lenovo (United States) Inc.




                                               5
WBD (US) 49574086v1
          Case 5:19-cv-00427-BO Document 89 Filed 08/24/20 Page 5 of 5
